Dear Mr. Berrigan:
You have requested an opinion of the Attorney General in your capacity as Legal Counsel to the St. Tammany Fire Protection District No. 1 (District) regarding the proper interpretation of R.S. 33:1972 (A)-(D), the provisions of which the District must implement on or before June 1, 2000. Section 1972 (A)-(D) provides for the rank structure of fire protection districts, in general. Currently, and in years past, the District has been subject to certain exceptions, as per R.S. 33:1972 (E), which set its rank structure apart from other fire protection districts. These exceptions pertain to the number of fire stations per district and the personnel required to be on active duty on assigned shifts. Since your request refers only to an interpretation of Section 1972 (A)-(D), a discussion of the provisions of Section 1972 (E) is pretermitted.
R.S. 33:1972 (A)-(D) currently provides:
      "A. In all cities having a population of not less than thirty-five thousand and not more than two hundred and fifty thousand inhabitants, and in all parishes and fire protection districts, fire districts are hereby established within the fire departments. No more than four fire stations in service shall be included within each district.
       B. (1) In each such fire department, an assistant or deputy fire chief shall be on active duty on an assigned shift at all times, shall have general supervision over all fire districts, and shall be under the supervision of the chief of the fire department.
          (2) A district fire chief shall also be on active duty on an assigned shift at all times in each fire district, and shall be in charge of the district and under the supervision of the assistant or deputy fire chief.
       C. Each assistant, deputy, or district fire chief to whom this Section is applicable shall work the same work schedule as all other fire fighting personnel under his command.
       D. For the purposes of this Section, `active duty' shall mean the active performance of duties and shall not be constructed to mean time during which an assistant, deputy, or district fire chief is away from his place of duty subject to call."
Assuming the above statutory provision reads as it does now on June 1, 2000, it is the opinion of this office that the structure and supervision of the District must conform to the following requirements.
First, there can only be four fire stations per fire (sub)district within the District. Assuming your District will have six or seven fire stations as of June 1, 2000, the District is required to have two fire (sub)districts. Section 33:1972 (A).
Second, the District, as a whole, will be under the supervision of one fire chief. Section 1972 (B)(1).
Third, assuming you have three eight hour shifts, it will be necessary for the District to have three deputy fire chiefs so that one will be on active duty on an assigned shift at all times. These deputy fire chiefs will be under the supervision of the fire chief. Section 1972 (B)(1).
Finally, assuming you have two fire (sub)districts within the District, you must have six district chiefs so that one will be on active duty on an assigned shift at all times in each of the two fire districts. These district fire chiefs will be under the supervision of the appropriate deputy fire chief.
This scenario is subject to change, of course, if Section 1972 (A)-(D) is amended between now and June 1, 2000.
Trusting this adequately responds to your inquiry,
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 By: __________________________ ROBERT E. HARROUN, III Assistant Attorney General
RPI/REH, III/dra